Citation Nr: 0909327	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include musculoligamentous strain with degenerative disc 
disease at L5-S1.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1970 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied service connection for a 
back disability.  The RO issued a notice of the decision in 
May 1970, and the Veteran timely filed a notice of 
disagreement thereafter.  However, the RO did not issue a 
statement of the case (SOC), as required by 38 U.S.C.A. 
§ 7105(d)(1).  Evans v. West, 12 Vet. App. 396, 400 (1999); 
see 38 C.F.R. 19.29, 19.30, 20.302.  Accordingly, by a 
January 2007 decision, the Board remanded this case for 
additional development, including the issuance of an SOC.  In 
October 2008, the RO issued an SOC and the Veteran filed a 
timely substantive appeal in November 2008.  

In view of the foregoing, the decision that is the subject of 
this appeal was issued in April 1970.

The purposes of the January 2007 remand have been met and the 
case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not show a back disability, to 
include musculoligamentous strain with degenerative disc 
disease at L5-S1, during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current back disability, to include 
musculoligamentous strain with degenerative disc disease at 
L5-S1, and any incident of service.     

CONCLUSION OF LAW

A back disability, to include musculoligamentous strain with 
degenerative disc disease at L5-S1, was not incurred in or 
aggravated during active service, nor may arthritis of the 
lumbar spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the April 1970 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the Veteran in 2003 and 2008 obviously could not 
comply with the express timing requirements of the law as 
found by the Court in Pelegrini.  However, the Court has held 
that a statement or supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App.   370, 376-78 (2006) (validating 
the remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the October 2008 SOC satisfies a readjudication 
decision as defined by the cited legal authority and it 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.           

The Board also notes that the RO did not furnish the Veteran 
with proper VCAA notice with respect to his claim for service 
connection for a back disability.  Written notice was 
provided in December 2003 and February 2008; however, in the 
aforementioned notice letters, the RO incorrectly listed the 
issue on appeal as whether new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disability.  Thus, the RO failed to apprise the Veteran of 
the type of evidence needed to support his service connection 
claim on a direct basis, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  An error 
"whether procedural or substantive, is prejudicial when [it] 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield, supra, at 116.  
That is, "the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication."  Mayfield, supra.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim). 
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that the 
presumption of prejudice has been rebutted (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by the VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  The Veteran's argument on 
appeal regarding his back disability and its relationship to 
an in-service back injury is very specific.  The Veteran has 
shown knowledge of the evidence needed to support his claim 
during this appeal.  Therefore, having shown such knowledge, 
any presumed prejudice is rebutted.  See Dalton, 21 Vet. App. 
at 30.       

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the February 2008 letter, but such notice was post- 
decisional.  See Pelegrini, supra.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, as 
stated above, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for a 
back disability, to include musculoligamentous strain with 
degenerative disc disease at L5-S1, which moots any question 
regarding a rating or effective date for a grant of service 
connection and a rating.  Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the Veteran's 
contention that he received medical treatment for the 
residuals of his back injury at Fort Carson, Colorado, prior 
to his discharge from the military, the RO has made numerous 
attempts to acquire records from the United States Army 
Hospital at Fort Carson.  Specifically, pursuant to the 
Board's January 2007 remand decision, the RO contacted Fort 
Carson in January 2007 and requested that they search for 
active duty inpatient treatment records from March to April 
1968.  The return response was that no records were located; 
however, they did send one medical treatment record which 
showed that the Veteran received treatment at the U.S. Army 
Hospital at Fort Carson in April 1968 for an unrelated 
disorder.  In January 2007, the RO also contacted the 
National Personnel Records Center (NPRC) and requested that 
they furnish the Veteran's complete service medical treatment 
records.  Subsequently, the NPRC sent the Veteran's service 
medical treatment records, which included records from Fort 
Carson and were negative for any complaints or findings of a 
back injury or disability.   Thus, in light of the above, it 
is the Board's determination that no further efforts to 
obtain these records are required; further efforts to obtain 
these records would be futile.  See 38 C.F.R. § 3.159(c).    

The Board further observes that in February 2007, the Veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information, in which he noted that x-rays of his 
back had been taken at "Concontric Medical Center," a 
private medical facility.  However, in a February 2008 
statement, the Veteran indicated that the medical treatment 
records from "Concontric Medical Center" were unavailable 
because the facility had closed.        

In an Informal Hearing Presentation from the Veteran's 
representative, Vietnam Veterans of America (VVA), dated in 
February 2009, the VVA stated that the Veteran's claim was 
originally filed in 1969, and that the laws and regulations 
pertaining to service connection had changed over the course 
of the Veteran's appeal.  Thus, the VVA maintained that the 
RO needed to evaluate the Veteran's claim under the "old and 
new regulations".  The representative may be referring to 
the criteria for rating back disabilities, which have been 
amended several times during the period of time in question, 
but this issue here is service connection.   In any event, 
aside from the fact that the duties to notify and assist have 
been met under current law and regulation, the RO 
readjudicated the Veteran's claim for service connection for 
a back disability in June 2004, July 2005 and October 2008.  
The latter two readjudications are evidenced by statements of 
the case of record.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision). 

38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In regard to the duty to provide an examination or medical 
opinion, the Veteran did receive VA examinations in January 
and July 1991, and in January 1993.  The same examiner 
diagnosed the Veteran with musculoligamentous sprain of the 
lumbosacral spine in 1966 with residual intermittent episodes 
of low back pain usually brought on by bending and lifting.  
However, as explained below, the record contains no medical 
or x-ray evidence of a back disability until many years after 
service, the Veteran's separation examination was normal, and 
the only medical opinion suggesting an in-service onset date 
was based upon history obtained more than 22 years after 
service and was not based upon a review of the record.  Under 
these circumstances, the Board finds that VA has no duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  See McLendon, supra; Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service medical treatment records are negative 
for any complaints or findings of a back disability, to 
include musculoligamentous strain with degenerative disc 
disease at L5-S1.  In April 1968, the Veteran underwent an 
expiration of term of service (ETS) examination.  At that 
time, in response to the question as to whether the Veteran 
had ever had or if he currently had arthritis or rheumatism, 
bone, joint, or other deformity, or back trouble of any kind, 
the Veteran responded "no."  The Veteran's spine and other 
musculoskeletal system were clinically evaluated as 
"normal." 

In his original claim for service connection received by the 
RO in September 1969 and in a VA Form 21-4138, Statement in 
Support of Claim, dated in December 1969, the Veteran 
conveyed that he had incurred a back injury during service in 
Vietnam in April 1967 when a tent collapsed on him.  He 
further indicated that he had received treatment at Fort 
Carson, Colorado, from March to April 1968.  

In a notice of disagreement, dated in 1970, the Veteran 
stated that he had injured his back during service and had 
received treatment for that injury from June to July 1967 at 
the United States Army Hospital in Long Bien, Vietnam, as 
well as at Fort Carson, Colorado, immediately prior to his 
discharge from service in April 1968.  

The RO attempted to secure the veteran's VA treatment 
records.  The only evidence obtained were VA hospital and 
out-patient clinic records dated in September and October 
1969, which are negative for any findings relating to a back 
disability, to include residuals of a back injury.  

In a private medical treatment record from M.B.T., M.D., 
dated in May 1990, Dr. T. noted that he had evaluated the 
Veteran for the purposes of assessing his occupational 
abilities.  Dr. T. reported that the Veteran had a narrowing 
of the L5 and S1 disc space.  According to Dr. T., the 
Veteran was employable for a specific job, but was limited to 
lifting 50 to 60 pounds.   

In January 1991, the Veteran underwent a VA examination.  At 
that time, he stated that he had developed back pain during 
active duty in Vietnam in 1966, when he was lifting heavy 
tents onto a truck.  According to the Veteran, his back 
injury made it difficulty for him to straighten his spine, 
but he remained on duty with gradual remission of the 
symptoms, although he noted that he continued to have a mild 
degree of back complaints from time to time.  He indicated 
that upon returning to the United States, he participated in 
physical therapy at Fort Carson for his back pain.  The 
Veteran stated that since his discharge, he had experienced 
episodic back pain, usually precipitated by bending or 
lifting.  The physical examination showed that lateral 
bending of the Veteran's lumbosacral spine was about 75 
percent of normal.  X-rays of the Veteran's lumbosacral spine 
were reported to show a mild degree of narrowing of the L5-S1 
intervertebral disc space.  Otherwise, the lumbosacral spine 
and pelvis were entirely normal.  Following the physical 
examination and a review of the Veteran's x-rays, the 
examining physician diagnosed the Veteran with 
musculoligamentous sprain of the lumbosacral spine in 1966 
with residual intermittent episodes of low back pain usually 
brought on by bending and lifting.  The examiner also noted 
that the Veteran had a mild degree of degenerative disc 
disease at the L5-S1 level.  According to the examiner, by 
history, the Veteran had a mild to moderate impairment of 
back function.    

A VA examination was conducted in July 1991.  The examination 
was conducted by the same examiner from the Veteran's January 
1991 VA examination.  Following the physical examination, the 
examiner once again diagnosed the Veteran with 
musculoligamentous sprain of the lumbosacral spine in 1966, 
with residual intermittent episodes of low back pain, usually 
brought on by bending and lifting.   

In January 1993, the Veteran underwent a VA examination.  At 
that time, he stated that during service, he injured his back 
while loading tents onto a truck.  He indicated that 
following the injury, he developed chronic low back pain.  
The Veteran reported that in 1990, he began to experience 
radiation of the pain to his right thigh and calf.  Following 
the physical examination, the examining physician diagnosed 
the Veteran with low back pain with possible L5 and S2 
radiculopathy on the right.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from January 2007 to July 2008, show intermittent treatment 
for the Veteran's back disability.  The records reflect that 
in January 2007, the Veteran had x-rays taken of his 
lumbosacral spine.  The x-rays were interpreted as showing 
severe changes of degenerative disc disease at L5-S1.    


III.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, 
to include musculoligamentous strain with degenerative disc 
disease at L5-S1.

The Veteran's service treatment records, including his April 
1968 ETS (separation from service) examination, are negative 
for any complaints or findings of a back disability or 
injury, to include musculoligamentous strain with 
degenerative disc disease at L5-S1.  The first medical 
evidence of a back disability is in May 1990, over 22 years 
after the Veteran's separation from the military.  Private 
medical treatment records show that in May 1990, the Veteran 
had a narrowing of the L5 and S1 disc space.  In addition, in 
the Veteran's January 1991 VA examination report, x-rays of 
the Veteran's lumbosacral spine showed a mild degree of 
degenerative disc disease at the L5-S1 level (emphasis added) 
and the Veteran was diagnosed with musculoligamentous sprain 
of the lumbosacral spine in 1966, with residual intermittent 
episodes of low back pain.  The same examiner reported the 
same diagnosis and onset date after a July 1991 examination.  
However, the reported in-service onset date was proffered 
more than two decades after service and, as explained below, 
it is apparent that it was not based upon a review of the 
service medical records or post-service VA medical records 
dated proximate to service, which fail to show a back 
disability.  

The Board is cognizant of the fact that the Veteran filed a 
claim for service connection for residuals of a back injury 
soon after service.  Such evidence supports the allegation of 
in-service back trauma.  However, the Board does not question 
that the Veteran sustained a back injury while on active duty 
and was treated for the residuals of that injury.  The 
question here, however, is whether his current back 
disability is linked to the in-service back trauma.  In 
addition to the fact that the service treatment records are 
negative for any findings relating to a back injury or 
disability, the Board specifically notes that a separation 
examination of the spine and musculoskeletal system was 
normal.  Such evidence indicates that whatever manifestations 
of a back injury were present during service were acute and 
transitory and resolved with treatment.  The normal 
separation examination weighs against the claim.  The gap of 
time between any in-service injury and the first post-service 
medical evidence of a diagnosis of a back disability also 
weighs against the claim.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).    

As for the veteran's statements about having a back 
disability since service that were recorded by the same 
clinician upon the VA examinations in January and July 1991, 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment, does not constitute 
'competent medical evidence' because a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is cognizant of Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), wherein the Court of Appeals for 
Veterans Claims (Court) held that the VA and Board may not 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  However, in Kowalski, the Court also cited its 
decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  (Emphasis added.)  Here, while the Veteran contends 
that the in-service back injury resulted in the onset of a 
chronic back disability, the service medical records do not 
show that he had a back disability upon his discharge from 
service.  On the contrary, the separation examination was 
completely negative for any abnormal findings relating to a 
back injury or disability.  VA hospital and out-patient 
clinic records dated in September and October 1969 are also 
negative for any pertinent abnormal findings.  The clinician 
who examined the Veteran in 1991 failed to note the normal 
separation examination or the negative post-service medical 
evidence.  It is for these reasons that the Board finds that, 
to the extent that the notation of a diagnosis of a back 
disability due to an in-service injury recorded 22 years 
after service without any elaboration or citation to the 
clinical record can be construed as supporting the contended 
causal relationship, such evidence is outweighed by the 
normal separation examination, the absence of any pertinent 
abnormal findings recorded in post-service medical records 
dated proximate to service; and the absence of any post-
service medical or x-ray evidence of a back disability until 
22 years after the Veteran's separation from service.  

There is additional evidence that tends to weigh against the 
Veteran's assertion that he has had a chronic back disability 
since service.  As noted in the analysis of VA's duty to 
assist above, he alleges that he received medical treatment 
for the residuals of his back injury at Fort Carson, 
Colorado, prior to his discharge from the military.  However, 
despite numerous attempts to acquire records from the United 
States Army Hospital at Fort Carson, to include a request 
pursuant to a Board remand order, no such records were 
located.  It is pertinent to note that the one medical 
treatment record that was obtained showed that the Veteran 
received treatment at the U.S. Army Hospital at Fort Carson 
in April 1968 for an unrelated disorder.  In January 2007, 
the RO also contacted the National Personnel Records Center 
(NPRC) and requested that they furnish the Veteran's complete 
service medical treatment records.  Subsequently, the NPRC 
sent the Veteran's service medical treatment records, which 
included records from Fort Carson and were negative for any 
complaints or findings of a back injury or disability.  

Moreover, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information in February 
2007, in which he noted that x-rays of his back had been 
taken at "Concontric Medical Center," a private medical 
facility.  However, in a February 2008 statement, the Veteran 
indicated that the medical treatment records from 
"Concontric Medical Center" were unavailable because the 
facility had closed.        

The Board has considered the Veteran's contention that he 
currently has a back disability that is related to his period 
of service, specifically to his claimed in-service back 
injury.  The Veteran is competent as a layperson to report 
that on which he has personal knowledge, which would include 
the alleged in-service injury and his subsequent back pain.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu, 2 Vet. App. at 492.  There is no 
evidence of record indicating that the Veteran has 
specialized medical training so as to be competent to render 
a medical opinion.  Therefore, his opinion that he currently 
has a back disability that is related to a claimed in-service 
back injury is not competent evidence.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between a current back disability and any incident of 
service.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 7 Vet. 
App. 49 (1990).               


ORDER

Entitlement to service connection for a back disability, to 
include musculoligamentous strain with degenerative disc 
disease at L5-S1, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


